JUDGE ROBEBTSON
delivered the- opinion of the court :
At an election of town officers in Princeton, Caldwell county, Kentucky, the appellees, constituting the board of examiners to compare the polls, reported that the appellant and M. E. Mitchasson had received an equal number of legal votes for town marshal, and, declining to decide by lot which of them should be declared elected, the appellant filed in the circuit court a petition for a mandamus to compel the examiners to decide the contest by casting lots between the competitors.
The circuit court overruled the petition, and on this appeal this court adjudges that decision right.
The special statute by which that election was regulated neither required nor authorized the examiners to do more than to examine the polls and report the legal votes cast for each of the candidates; and the general law regulating the examining boards in State, district, and county elections, and requiring them to cast lots in cases of tie votes, does not embrace this case. Had the appellees presumed to decide by lottery, their decision would, therefore, have been illegal and void.
Wherefore, the judgment of the circuit court is affirmed.